Citation Nr: 1116187	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  10-06 433	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the left knee.  

2.  Entitlement to service connection for osteoarthritis of the left shoulder. 

3.  Entitlement to service connection for osteoarthritis of the right shoulder, to include residuals of rotator cuff surgery. 

4.  Entitlement to service connection for a lumbosacral disorder.  

5.  Entitlement to service connection for right lower extremity radiculopathy, secondary to a lumbosacral disorder. 

6.  Entitlement to service connection for left lower extremity radiculopathy, secondary to a lumbosacral disorder.

7.  Entitlement to service connection for a stomach disorder, to include gastritis.  

8.  Entitlement to a temporary total rating based on need for convalescence under 38 C.F.R. § 4.30 following right shoulder surgery.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran served on active service from December 1942 to January 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions in March 2008, November 2008, and April 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The March 2008 rating decision denied service-connection for disabilities of the knees, shoulders, and lumbosacral spine.  The November 1998 rating decision denied service-connection for radiculopathy of each lower extremity and gastritis.  

A December 2009 rating decision granted service-connection for osteoarthritis of the right knee, to include post operative residuals of a right knee replacement, and assigned staged ratings.  This grant of service connection is a complete grant of the benefit sought on appeal and, thus, that matters no longer before the Board.  As there is no jurisdiction conferring Notice of Disagreement (NOD) as to the downstream elements of effective dates or compensation levels, no such issues are now in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

An April 2010 rating decision denied a temporary total rating based on need for convalescence under 38 C.F.R. § 4.30 following right shoulder surgery.  
In November 2009 the Veteran withdrew his request for a formal hearing at the RO and requested an Informal Conference with a Decision Review Officer (DRO).  A report of that Informal Conference indicates that the Veteran was to be afforded VA examinations, and these were conducted in November and December 2009. 

The Veteran testified in March 2011 at a videoconference before the undersigned Acting Veterans Law Judge.  A transcript thereof is on file.  

The Veteran's service-connected disabilities are bilateral hearing loss, rated 40 percent disabling; postoperative residuals of a right knee replacement, rated 30 percent disabling; and tinnitus, rated 10 percent disabling.  These result in a combined disability rating of 60 percent.  

VA outpatient treatment (VAOPT) records show that in December 2009 the Veteran stated that he was told that he was rated 100 percent disabled, but in April 2010 he stated that this rating had been reversed.  Apparently the Veteran's misunderstanding is due to a February 2010 VA outpatient clinic physician's statement that the Veteran was "100% disabled from military service related injuries and should be accorded the appropriate tax benefits."  

The Veteran does not currently qualify for a schedular total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) under 38 C.F.R. § 4.16(a) because he does not have one service-connected disability at 60 percent or more; or at least one rated at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  However, 38 C.F.R. § 4.16(b) provides an extraschedular basis for a TDIU rating in "all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section."  

A sympathetic reading of evidence or pleadings, or both, may raise an informal claim for a TDIU rating.  See Moody v. Principi, 360 F.3d 1306, 1310 (Fed.Cir. 2004); Beverly v. Nicholson, 19 Vet. App. 394, 405 (2005); Norris v. West, 12 Vet. App. 413, 421-22 (1999).  It need not be pled with specificity and is implicitly raised when cogent evidence of unemployability is submitted.  Comer v. Peake, 552 F.3d 1362, 1367 (Fed.Cir. 2009); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir. 2001); Norris v. West, 12 Vet. App. 413, 421-22 (1999).  However, in this case the Veteran testified that he worked as and had not yet retired from being a minister.  See page 23 of the transcript of that hearing. 

Thus, it is not clear whether the Veteran is seeking an extraschedular TDIU rating.  This issue, has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for clarification and, if needed, appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records (STRs) are unavailable, possible having been destroyed in a fire.  The RO has obtained records from the Office of the Surgeon General which, as relevant herein, reflect treatment in September 1944 for a non-battle injury due to lifting.  The diagnosis was a strain of a ligament, muscle or tendon of an elbow.  He was hospitalized in June and July 1945 for a non-battle injury diagnosed as a knee sprain due to a fall from a height while on work detail.  

Although it is neither alleged nor shown that he ever participated in combat, the Veteran has reported and testified that he sustained several injuries while participating in training for combat.  As to this, the duty to assist is particularly great in light of the unavailability of STRs and the applicability of 38 U.S.C.A. § 1154(b) with respect to a combat veteran.  See Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).  38 U.S.C.A. § 1154(b) does not allow a combat veteran to establish service connection with lay testimony alone but this statute relaxes the evidentiary requirements for determining what happened during service and is used only to provide a factual basis for a determination that a particular disease or injury was incurred or aggravated in service, not to link the service problem etiologically to a current disability.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996) (citing Caluza v. Brown, 7 Vet. App. 498, 507 (1995)).  On the other hand, "if ...not found to have engaged in combat with the enemy, there is no reason for the VA to consider the veteran's evidence of service-connection under the relaxed standard of § 1154(b), and § 1154(b) has no application."  Stone v. Nicholson, 480 F.3d 1111, 1112 (Fed. Cir.2007).  

Here, even if the Veteran did sustain injuries during combat 'training' it would not invoke the application of 38 U.S.C.A. § 1154(b) and the enabling regulation 38 C.F.R. § 3.304(d).  This is because combat training is not the same as, and does not equate with, actual participation in combat.  

Nevertheless, where STRs are missing, the absence of medical corroboration may not be equated as 'negative" evidence.  Nowhere do VA regulations provide that a veteran must establish service connection through medical records alone.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) and Earle v. Brown, 6 Vet. App. 558, 561 (1994).  If a veteran's STRs are unavailable, the VA's duty to assist, the duty to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  


November 2009 Videoconference

Given the paucity of evidence until recent years and the observation that much of the Veteran's allegations and contentions were set forth at the November 2009 videoconference, the substance of his testimony will be recited.  The Veteran testified that in February 1943 while undergoing combat training in New Mexico he dove to the ground, on an old road bed full of rocks, gravel, and dirt, thereby sustaining injuries of his knees and elbows.  His knees and elbows had to be bandaged.  Pages 3 and 4 of the transcript.  He then had bed rest for his knee injuries for about 2 weeks.  In April 1945 while in Reno, Nevada, he jumped down from a bench while working and landed on both knees.  Page 5.  He was hospitalized for these injuries for about 2 weeks during which time his knees were wrapped and he was confined to a bed.  Page 6.  Since 1945 he had had continuous problems with his knees, even though he had not received additional treatment for his knees for many years after the 1945 injury.  Page 7.  However, in 1949 he had asked a now deceased physician, Dr. B. to request a copy of the Veteran's records from VA but there was never any response.  [A review of the claim file shows no communication to or from the Veteran, or anyone else, from August 1946 to February 2005].  Since 1945 the Veteran had continued to have problems of soreness in his knees.  Page 8.  In the past he had had physical therapy for his knees and had had right knee arthroscopic surgery in 1980 and 1998.  His attending physician in 1998 had informed the Veteran that the inservice injury(ies) in 1942 and 1945 could have been a contributing factor to his right knee disability.  Page 9.  

While undergoing combat training in New Mexico he had had to climb a wall with a full back pack and when he jumped off the wall the Veteran had sustained a back injury.  The next morning he was sent back to his quarters, where he stayed for about two weeks.  He had not seen a physician for this injury but a medic had taken care of him.  However, his back never got better.  Page 10.  Later (apparently in about 1945) when he was in Reno, Nevada his back pain recurred several times and had been told to wear a jock strap.  He had been treated for back disability since that time.  Page 11.  After service, he had been treated by two brothers, each of whom was a physician but both of whom were both now deceased.  His treatment had consisted of spraying a coolant on his back.  He had had his first back surgery in September 2002.  His treating physicians had been of the opinion that the Veteran's injury in the 1940s could have been a contributing factor to his current back disability.  The Veteran had received chiropractic treatment for his back from 1950 until the present.  Page 12.  

The Veteran had injured both shoulders during service when he was on a monkey bar, tearing a tendon in his left shoulder and damaging his right shoulder.  Page 13.  This had occurred in 1944 and had caused difficulty in using his hands above his head.  He later had arthroscopic right shoulder surgery.  Page 14.  He had not had left shoulder surgery.  Page 15.  Also, a Dr. K. had recommended in 2000 that the Veteran not have back surgery.  It was Dr. K. that had diagnosed the Veteran as having neuropathy in the lower extremities.  Page 16.  

As to gastritis, the Veteran testified that he and other servicemen had come down with indigestion during service from eating some kind of beef stew.  Page 16.  He now had chronic gastric problems and had taken Prilosec since 1990.  His physician had informed him that the Veteran's possible food poisoning or indigestion during service was a contributing factor to his current gastrointestinal disability.  Page 17.  

At the videoconference the Veteran requested a copy of his records from the Surgeon General's Office and it was also observed that it appeared that the Veteran's service treatment records were destroyed in a fire but the Veteran's service representative indicate that the Veteran had information that these records had never reached the archive facility at which the fire had occurred.  Page 20.  

The Veteran testified that his neuropathy of his legs was secondary to his claimed lumbosacral disability.  Page 22.  After military service he had entered the ministry and had not yet retired as a minister.  Page 23.  The two physicians that knew the Veteran the best were Dr. W. and Dr. V.  Page 24.  Dr. V. had performed the Veteran's knee surgery and a Dr. P. had performed the Veteran's right shoulder surgery.  It was observed that two physicians, Dr. P. and Dr. V, had offered abbreviated opinions relating the Veteran's disabilities of the shoulders to his military service.  The Veteran was willing to report for additional VA examinations if they were needed.  Page 25.  

From the record it is unclear whether the Veteran has ever filed for disability compensation with the Social Security Administration. 

VA examinations in November and December 2009 did not yield opinions as to whether the claimed disabilities were related to the Veteran's military service due to the absence of the Veteran's STRs with the exception that an opinion was rendered that the current right knee replacement, due to arthritis, was at least as likely as not associated with a documented inservice injury.  However, the December 2009 orthopedic examination reflects that he reported having had polio prior to service which affected his right shoulder but was claiming right shoulder disability due to inservice injuries and denied "problems prior to the military." 

Private clinical records show that the Veteran was seen beginning in 2005 for disability of his shoulders and that in June 2005 it was reported that he had a many year history of right shoulder pain and that he had sustained a left shoulder injury in June 2005.  In August 2005 he had right knee pain due to osteoarthritis.  In November 2007 he had occasional low back pain. 

On file is a VA Form 21-4138, Statement in Support of Claim, dated in January 2010.  It states:

Proposed statement: medical professional by [Dr. P. and Dr. V] 'less likely as not an injury which may have occurred during 1942 - 1946, is a contributory factor resulting in the need for bi-shoulder - left and right, complete repair of rotor [sic] cups.'  This statement is based upon a review of medical records and examination of Veteran." 

This statement, in the space for signatures, bears the names of the two physicians named therein but these names are in hand-written block lettering and are not in the cursive writing normally used in affixing a signature.  In other words, this may have been merely a statement prepared for either or both of the physicians named therein but it is not clear that it is actually a document signed by either physician in support of the Veteran's claims.  More to the point, however, it must be noted that given the phraseology of that statement it actually weighs against the Veteran's claims for service-connection for disabilities of each shoulder ("less [boldface added] likely as not" that an inservice injury was a "contributing" factor).  

In a September 1990 statement the Veteran reported that when hospitalized during service he had been visited by two service comrades, one of whom is now deceased and the other was last known to live in "Talasahal, Alabama", although he also might now be dead.  The Veteran should be requested to contact this person and obtain a supporting statement.  

Also, in January 2010 the Veteran reported having received treatment for some of the claimed disabilities in the 1950s.  It does not appear that the RO has yet attempted to obtain these records but such an attempt should be made based on information to be provided by the Veteran. 

Lastly, because the outcome claim for a temporary total rating based on need for convalescence under 38 C.F.R. § 4.30 following right shoulder surgery is dependent upon whether service-connection is granted for a right shoulder disability, appellate consideration of this claim must be deferred pending development of that issue.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the Veteran and his representative with complete copies of the records obtained from the Office of the Surgeon General, as was requested at the 2011 videoconference.  

2.  Contact the Veteran and his representative and request that either or both clarify the alleged information that the Veteran's STRs were never archived at the National Personnel Record Center (NPRC) in St. Louis, Missouri.  Request that the source of any such information be described as well as the details of where such records were deposited and may currently be located.  

All pertinent leads should be followed up.  

3.  Ask the Veteran to contact the service comrade who may still be surviving and was last located in "Talasahal, Alabama" and request that the service comrade submit a supporting statement as to all pertinent injuries and treatment, as well as all other supporting details, concerning the injuries the Veteran incurred during service.  

4.  As there is no evidence in the record that a now deceased private physician contacted VA to obtain copies of the Veteran's records, contact the Veteran and request that he submit any supporting information or evidence that he requested a private physician to engage in such action.  

5.  Contact the Veteran and request that he provide the dates, locations, and sources of all treatment which he has written and testified that he underwent in the 1950s, including chiropractic treatment.  After securing any necessary release, such records should be requested. 

6.  Contact the Veteran and request that he provide the dates, locations, and sources of all treatment which he testified that he underwent in the 1980 when, as he testified, he had arthroscopic right knee surgery, inasmuch as these records may also address his now claimed left knee disability.  After securing any necessary release, such records should be requested.

7.  Contact the Veteran and request that he clarify the date, location, nature, and circumstances surrounding the June 2005 postservice injury to his left shoulder.  Also request that he provide the dates, locations, and sources of all treatment which received for this injury. 

8.  Request from the Social Security Administration adjudicative and medical records associated with any award of disability benefits to or any claim by the Veteran.  Associate any records received with the claims file.  

9.  Contact the Veteran and request that he obtain a supporting statement from the physician who, as he testified, attended him in 1998 and had informed the Veteran that inservice injuries could have been a contributing factor to the Veteran's current right knee disability.  The Veteran should be, and hereby is, informed that the physician should address whether in that physician's opinion any inservice injuries are at least as likely as not to have caused or contributed to any current left knee disability.  

10.  Contact the Veteran and request that he obtain a supporting statement from the physician who, as he testified, attended him and had informed the Veteran that inservice injuries could have been a contributing factor to the Veteran's current lumbosacral disability.  The Veteran should be, and hereby is, informed that the physician should address whether in that physician's opinion any inservice injuries are at least as likely as not to have caused or contributed to any current lumbosacral disability. 

11.  Contact the Veteran and request that he obtain a supporting statement from the physician who, as he testified, had informed the Veteran that possible food poisoning or indigestion during service caused or was a contributing factor in the development of any current gastritis or other stomach pathology.  The Veteran should be, and hereby is, informed that the physician should address the question of whether any inservice event or injury(ies) is or are at least as likely as not to have caused or contributed to any current gastritis or other pathology of the stomach.  

12.  The RO should clarify January 2010 statement, which appears to be from two physicians, is in fact a statement from those physicians, Drs. P. and V. (noting that as phrased the statement, if it is indeed a statement from those physicians, weighs against and not in favor of the claims for service-connected for disability of each shoulder).  

In either event, contact the Veteran and request that he obtain a supporting statement from each physician as to whether in each physician's opinion any inservice event is or are at least as likely as not to have caused or contributed to any current disability of either shoulder.  

13.  Inasmuch as the record suggests that one or more VA treating physicians are familiar with the Veteran's history and the Veteran intimates that such VA physician(s) may also be of the opinion that one or more of his claimed disabilities may be related to service, the RO should request that the Veteran obtain a supporting statement from each such VA physician as to whether in that physician's opinion any inservice event  or injury is or are at least as likely as not to have caused or contributed to any currently claimed disability.  

14.  After the above development is accomplished, to the extent possible, schedule the Veteran for a VA orthopedic examination.  The examiner should review the claims files and note review of the claims files in the examination report.  

Request that the examiner provide a diagnosis or diagnoses of the Veteran's disorders of the left knee, right shoulder, left shoulder, and lumbosacral spine, as well as an opinion as to whether any such diagnosed disorder is at least as likely as not (50 percent or greater possibility) related to the Veteran's military service, including any event or injury in service.  

The examiner should distinguish, if possible, among disorders originating in service and disorders preexisting but aggravated by service. 

Specifically, the examiner should address the comment in the December 2009 VA orthopedic examination that the Veteran had a "comorbid" condition of preservice polio affecting the right shoulder.  

With respect to polio:

a).  Based upon an assessment of the entire record and given the diagnoses pertinent to the Veteran's right shoulder, did the Veteran have any defects, infirmities or disorders of the right shoulder prior to entrance into service in December 1942?  If so, please specify the condition and, if possible, the approximate date of its onset.

b).  If a right shoulder disability, including any residuals of polio, existed prior to the Veteran's entrance into service, was there a worsening of this preexisting condition during the Veteran's period of service from December 1942 to January 1946?  In answering this question, the examiner is asked to specify whether the Veteran experienced temporary or intermittent symptoms of relative to his right shoulder during service; or, whether the Veteran developed a permanent worsening of any underlying pathology of the right shoulder during service?

c).  If the Veteran developed a permanent worsening of the preexisting residuals of polio affecting the right shoulder during service from December 1942 to January 1946, was such a worsening due to the natural progress of that condition?

d).  If chronic and disabling residuals of the right shoulder from preservice polio are not found to have existed prior to the Veteran's entrance into service, is it at least as likely as not (50 percent or greater probability), that any such condition had its onset during service, or was otherwise caused by any incident or event that occurred during service?

The rationale for all opinions expressed should be discussed.  

In formulating the medical opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor.   

15.  After the above development is accomplished, to the extent possible, schedule the Veteran for a VA examination for the purpose of determining the nature and etiology of any pathology, including the claimed gastritis, of the Veteran's stomach.  The examiner should review the claims files and note review of the claims files in the examination report.  

Request that the examiner provide a diagnosis or diagnoses of the Veteran's disorder(s) of the stomach.  Request that the examiner provide an opinion as to whether any such diagnosed disorder is at least as likely as not (50 percent or greater possibility) related to the Veteran's military service, including any event in service.  

The rationale for all opinions expressed should be discussed.  

In formulating the medical opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor.   

16.  After the above development is accomplished, to the extent possible, schedule the Veteran for a VA neurology examination for the purpose of determining the nature and etiology of any neurological pathology of the Veteran's lower extremities.  

Request that the examiner review the claims files and note review of the claims files in the examination report.  Request that the examiner provide a diagnosis or diagnoses of the Veteran's neurological disability of the lower extremities.  

The attention of the examiner is drawn to past electrodiagnostic studies which revealed findings consistent with both peripheral neuropathy and radiculopathy of the lower extremities. 

Request that the examiner provide an opinion as to whether any such diagnosed disorder is at least as likely as not (50 percent or greater possibility) related to the Veteran's military service, including any event or injury in service; this should include whether the claimed radiculopathy of either or both lower extremity is aggravated, i.e., increased in severity, by the claimed lumbosacral disability. 

The term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms.  

The rationale for all opinions expressed should be discussed.  

In formulating the medical opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor.   

17.  If an examination cannot be arranged, or is not feasible, or if the Veteran is unable to appear, or indicates that he would be unable to appear, then provide the claims files to an examiner and request review the relevant evidence of record, and then provide the diagnosis(es) and opinion(s) on the questions above, based on the medical evidence of record. 

The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may result in the denial of the original claims for service connection. 

18.  Thereafter, the RO should readjudicate the claims.  

In adjudicating the claim for service connection for right shoulder disability, the RO should specifically determine whether there is clear and unmistakable evidence to rebut the presumption of soundness and, if so, whether any pre-existing residuals of polio were aggravated during service.  

Specifically, in addressing the any claim of inservice aggravation of pre-existing disability the adjudicator must utilize the standard set forth in Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC No. 3-2003 (July 16, 2003), holding that the presumption of soundness may only be rebutted by showing clear and unmistakable evidence of both pre-service existence and no in-service aggravation.  

If any benefit sought remains denied, furnish the Veteran, and representative, if any, a Supplemental Statement of the Case (SSOC) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

